Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are currently pending and have been examined.
Claims 1-20 are allowed.
Priority
The instant application does not claim the benefit of priority under 35 U.S.C 119(e) or under 35 U.S.C. § 120, 121, or 365(c) to any prior applications. Accordingly, the effective filing date for the instant application is 03 July 2018.
Objections and Formal Matters
The objection to claim 1 has been withdrawn in view of the amendments received 05 April 2022.

Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
35 USC § 101 – Subject Matter Eligibility Rejection
Claims 1-20 are subject matter eligible. Under the Subject Matter Eligibility Test for Products and Processes,
patent eligible subject matter must be analyzed following a two-step test – first, the examiner must see if the claimed invention is directed towards a process, machine, manufacture, or composition of matter – the claimed invention is directed towards a system, method, and non-transitory, computer readable medium and therefore are directed towards a statutory categories. Second, the examiner must analyze if the claims are directed towards a judicial exception. While the claimed invention does contain claim language directed towards a mental process (MPEP § 2106.04(a)(2)(III)(B) citing the abstract idea grouping for mental processes with or without physical aid), the claims qualify as eligible subject matter.
The claims recite in part a communicative model wherein said model is trained using patient authored text data, is used in the generation of a knowledge system for recommending an engagement communicative strategy, and is iteratively adjusted with new patient authored text data. The generation and use of a communicative model and adjusting said model with historical training data are meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment (see MPEP § 2106.05(e)). Therefore, claims 1-20 are subject matter eligible.

35 USC § 102/103 – Prior Art Rejections
The limitation in independent claims 1, 11, and 16 specifically requiring constructing, by the processor, a knowledge based system based on the communicative model and the set of patient profiles, wherein constructing the knowledge based system includes populating the knowledge base with outcomes determined by the communication model, the knowledge based system includes an inference engine and a knowledge base; the inference engine including a set of inference rules executable by the processor to infer facts in the knowledge base, wherein the knowledge base is represented as an ontology including a set of objects representing the facts in the knowledge base, and each object includes one or more pointers that point to another object among the knowledge base, and inputting, by the processor, the patient profile, an engagement degree, and an engagement score to the knowledge based system is free of the art. The broadest reasonable interpretation of the claims limitations require a node edge ontology representation system (i.e. the knowledge base) wherein the said representation system is based on communicative model outcomes and a set of inference rules, thereby requiring the ontology model to be developed from a communicative model’s outputs and a set of inference rules wherein the input into the knowledge base system includes a patient profile, an engagement degree, and an engagement score. 
The most remarkable prior arts of record are as follows:
Wicka et al. (US Patent Application No. 2015/0262499)[hereinafter Wicka];
Soyao et al. (US Patent Application No. 2015/0216413)[hereinafter Soyao];
Srivastava, Measuring the effectiveness of the communication strategy by using Brand Score Technique - a practitioner Study, 20(3) MEASURING BUSINESS EXCELLENCE 26-41 (Nov. 3, 2016)[hereinafter Srivastava]; -AND-
Kidd et al. (US Patent App No 2017/0228520)[hereinafter Kidd].
Neither Wicka, Soyao, Srivastava, nor Kidd teach on a node edge ontology representation system (i.e. the knowledge base) wherein the said representation system is based on communication model outcomes and a set of inference rules, thereby requiring the ontology model to be developed from a communication model’s outputs and a set of inference rules wherein the input into the knowledge base system includes a patient profile, an engagement degree, and an engagement score. Wicka teaches on an engagement communication strategy system determining a strategy (here a plan recommendation with a communication schedule) from a patient profile, a patient engagement degree, and a patient engagement score in the Detailed Description in ¶ 0092-93, ¶ 0098, ¶ 0116, and ¶ 0149-152. Soyao teaches on creating a model for a communication best practice solution for the patient from an inference engine (here the communication machine learned model) and a knowledge base (here other patients in the group with similar conditions, weights, health objectives, and/or any other suitable factor) including patient authored structured health data input in the Detailed Description in ¶ 0099, ¶ 0299, ¶ 0135, ¶ 0087, ¶ 0108, ¶ 0230-233, and ¶ 0283. Srivastava teaches on an engagement score being an effectiveness score for communication engagement strategy in the § 8. Results on p. 33. Finally, While Kidd teaches on an interaction engine for determining patient goals and generating an interaction plan in the Detailed Description in ¶ 0035-37, ¶ 0061-63, and in the Figures at fig. 2, neither Wicka, Soyao, nor Srivastava provide a reasonable motivation to combine the individual teachings of the prior art to teach on a node edge ontology representation system (i.e. the knowledge base) wherein the said representation system is based on communication model outcomes and a set of inference rules, thereby requiring the ontology model to be developed from a communication model’s outputs and a set of inference rules wherein the input into the knowledge base system includes a patient profile, an engagement degree, and an engagement score.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Therefore, independent claims 1, 8, and 15 and dependent claims 2-7, 9-14, and 16-20 are allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN JACKSON whose telephone number is (571) 272-5389 and fax number is (571) 273-1626. The examiner can normally be reached on Monday – Thursday, 6:30 AM - 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long, can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/J.L.J./Examiner, Art Unit 3626	
/EVANGELINE BARR/
Primary Examiner, Art Unit 3626